Citation Nr: 1740247	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-08 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1959 to August 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which continued to deny the Veteran's service connection claim for PTSD and determined that new and material evidence had not been received in order to reopen the claim. 

In September 2016, the Board reopened and remanded the claim for further development to include obtaining additional evidence with regards to the Veteran's claimed in-service stressors. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Pursuant to the Board remand, the RO requested records with regards to the Veteran's service aboard USS Wahoo and confirmed that no Social Security Administration (SSA) records are available. 
Nonetheless, the Board finds that additional development is indicated with regard to his claimed stressors.  

The Veteran, in August and September 2009 statements, identified additional in-service incidents that purportedly occurred during his time aboard the USS Swordfish and USS Sargo.  The RO had previously requested more information regarding these stressors claimed aboard those ships.  Although the Veteran did not identify any specific stressor aboard the USS Sargo, he did provide details regarding the stressor claimed aboard the USS Swordfish.  As such, remand is necessary in an attempt to verify his stressors.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA medical evidence.  If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file.  

2.  Allow the Veteran an additional opportunity to provide detailed information concerning his reported stressors, particularly aboard USS Sargo.

3.  Then, contact the appropriate the appropriate department, agency, or records repository and research/attempt to verify the Veteran's stressors claimed aboard USS Sargo and USS Swordfish.  (Stressor development regarding the USS Wahoo has already been conducted).

Specifically, attempt to verify the Veteran's statements that: (i) in 1961 aboard USS Swordfish in the Pacific, the stern planes helmsman pushed the controls into an immediate crash dive, and he was thrown to the forward bulkhead unable to move until the Chief was able to get the submarine leveled (ii) in 1962 aboard USS Swordfish in the South China Sea, Mast Cables through the hull fittings in the sail began leaking sea water into the control room and the Veteran as the Interior Communications Electrician had to be the one repairing them while fearing for his life due to the high winds that almost blew him off from the sail (iii) in 1963, the submarine was almost flooded after being hitting the bottom of the ocean about 13 times, which caused the Veteran to fear for his life.

All attempts to secure this evidence must be documented in the record by the AOJ. If no additional records are available, a formal documentation showing unavailability should be attached to the Veteran's file.  

4.  If, and only if, additional pertinent evidence is added to the record verifying any of the Veteran's asserted in-service stressor, the Veteran should be afforded an additional VA psychiatric examination.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials. 

The examiner is asked to respond to the following:

Opine whether the Veteran meets the criteria for a diagnosis of PTSD, and if so, specify whether there is a link between the current symptomatology and any in-service stressors established by the record.

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

5.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




